CLIFFORD H. AHRENS, Judge.
I respectfully dissent from the portion of the majority opinion which holds that Hall-quist raised an inference of implied permission sufficient to defeat summary judgment on Hallquist’s negligent entrustment claim. The majority relies on LeCave v. Hardy, 73 S.W.3d 637 (Mo.App.2002) in its decision; however, the facts of the present case are clearly distinguishable from those in LeCave.
As the majority notes, the court in Le-Cave considered whether a trial court’s grant of summary judgment in favor of a father on a negligent entrustment claim was proper. In LeCave, as in the present case, both father and son testified that father had expressly denied son permission to use the vehicle involved in the accident. 73 S.W.3d at 645. However, in LeCave, this court determined that the testimony was not enough to warrant summary judgment because there was evidence from which a jury could believe son was given implied permission to drive the vehicle involved in the accident. Id. at 646. The court noted evidence of son’s customary use of his father’s vehicle to get to and from work and school. The court also noted that father left the keys to the vehicle in the ignition. The court concluded that father knew son would likely need to use the vehicle to get to and from work and school, and if father was serious about preventing son from driving the vehicle, he would have removed the keys from the ignition. Id. Based upon these facts, this court determined that sufficient facts were presented to preclude summary judgment. Id.
The facts of the present case are distinguishable from those in LeCave. Here, both Susan and Nathan Smith testified that Nathan was not allowed to use the 4Runner. Susan stated that if Nathan did drive the vehicle, it was when she “might” have specifically asked him to do so to run limited errands for the household, but she did not allow him to use the vehicle for any *179other purpose. Additionally, Nathan testified that he was not allowed to drive the 4Runner. He only testified to driving the vehicle on one occasion when he drove it to have it washed.
The majority relies upon LeCave to conclude that there was sufficient evidence of implied consent in the present case to defeat summary judgment. The majority notes that similar to LeCave, the Smiths “repeatedly” allowed Nathan to drive the vehicle in the past, despite his driving history. However, the summary judgment facts show that Nathan did not have permission to drive the vehicle, he was aware of this fact, and he only drove the vehicle when specifically asked to do so by his mother to use it for very limited purposes. Thus, the majority’s conclusions are not supported by the summary judgment record.
Moreover, I disagree with the majority’s conclusion that as in LeCave, the Smiths should have secured the keys to the vehicle if they were serious about preventing Nathan from driving. The facts in LeCave are distinguishable. In LeCave, father left the keys in the ignition in a vehicle his son “customarily” drove to and from school. This court did not solely point to the fact that father left the keys in the ignition as sufficient evidence to raise an inference of implied consent. Instead, the court also noted that father knew his son would need to drive the vehicle to get to and from work and school, and father should have removed the keys from the ignition. 73 S.W.3d at 646. The court concluded that the failure of father to do so raises an inference of implied consent. Id.
In the present case, there was no such customary use. The summary judgment facts show that Nathan was not allowed to drive the 4Runner. There was no showing that Nathan would need to use the 4Run-ner to get to and from work or school. In fact, Nathan testified that he obtained rides to work and school from friends. Additionally, here, the keys were not left in the ignition of the vehicle, as they were in LeCave. Instead, they were left in the Smith’s kitchen. Nathan was expressly denied permission to drive the vehicle. He did not customarily drive the 4Runner, and if Nathan did drive the 4Runner it was when his mother specifically asked him to do so for a limited purpose. In light of these facts, the fact that Robert Smith left his keys in his kitchen instead of under lock and key does not support an inference of implied consent to use the vehicle.
The summary judgment facts in the instant case negate the requisite element of entrustment. Accordingly, I would affirm the grant of summary judgment on the negligent entrustment claim. I concur with the majority opinion in affirming summary judgment in favor of the Smiths on Hallquist’s negligent supervision claim.